                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION
                              File No.: 2:17-cr-00012-D-1

 UNITED STATES OF AMERICA
                 Plaintiff,

        v.
                                                            ORDER GRANTING
                                                            MOTION TO SEAL
MARLO LYNNICE ARMSTRONG
               Defendant.



       This matter is before the Court on Defendant's Motion to Seal.

       FOR GOOD CAUSE SHOWN, the Motion is ALLOWED. The Clerk is directed to seal

the Motion filed at D .E. 31 .

       SO ORDERED.

This the __S_ day of December 2018.
